DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The claim amendments filed 28 January 2019 are acknowledged. Presently, Claims 1-12 and 14-21 remain pending.
Specification
The disclosure is objected to because of the following informalities: 
Page 6, line 23, “FIGS. 1 and 3” should read “FIGS. 3 and 4”;
Page 7, line 31, “insertion angle” should read “insertion angle 28”;
Page 7, line 32, “lateral position” should read “lateral position 29”;
Page 8, line 13, “insertion angle” should read “insertion angle 28”;
Page 8, line 13, “lateral position” should read “lateral position 29”; and
Page 8, line 16, “insertion angle” should read “insertion angle 28”.
Appropriate correction is required.
Claim Objections
Claims 7-8, 14, and 19-20 are objected to because of the following informalities:  
Claim 7, line 3, “a function” should be changed to “a first function”;
Claim 8, line 2, “a function” should be changed to “a second function”;
Claim 14, line 2, “images” should be changed to “a plurality of images”;
Claim 14, line 3, “the images” should be changed to “the plurality of images”;
Claim 19, line 2, “a function” should be changed to “a first function”; and
Claim 20, line 2, “a function” should be changed to “a second function”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6, 8, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3, lines 1-2, the limitation “the actuator component” should be changed to “the at least one actuator component”. Claim 1 recites the limitation “at least one actuator component” in line 10, which implies embodiments comprising more than one actuator component. It is therefore unclear to which actuator component Claim 3 refers to. Furthermore, since there are “at least one actuator component” (i.e., could be more than one actuator component), it is unclear if the Applicant is referring to the first actuator device and second actuator device being two separate actuator components, or that each actuator component comprises a first actuator device and a second actuator device.
Claims 4-6 are also rejected under 35 U.S.C. 112(b) by virtue of their dependency on Claim 3.
Claim 8 recites the limitation "a function" in line 2. It is unclear whether or not the claimed “a function” in line 2 corresponds to the same or different function set forth in line 3 of Claim 7.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 and 14-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Von Allmen et al. (WO 2015/179505 A1, cited in the Applicant’s Information Disclosure Statement filed 01/28/2019 and a copy of which was filed by the Applicant on 01/28/2019), hereinafter Von Allmen.
Regarding Claim 1, Von Allmen discloses (Figs. 1, 4-5, and 7) an ultrasound imaging system (image guided autonomous needle insertion system 10, conventional ultrasound system 12, needle insertion device 14), comprising: 
an ultrasound probe (ultrasound probe 26) comprising: 
a transducer housing comprising a body (see, e.g., Fig. 4, housing and body of ultrasound probe 26) extending from a proximal end to a distal end along a longitudinal axis (see, e.g., Para. [0064], lines 5-6, “The ultrasound probe 26 defines a longitudinal center axis 71, and is oriented such that its operating head 73 is downwardly facing”), the distal end comprising an internal cavity (see, e.g., Figs. 5 and 7, where the probe 26 is shown to have an operating head 73, and where the operating head 73 comprises ultrasound transducers in order for the probe 26 to be operational and generate an ultrasound image, thus the transducers within the operating head 73 would also be within an internal cavity of the probe 26; also see, e.g., Para. [0015], lines 8-10, “The method further includes the steps of capturing an image from the ultrasound probe [26] of a subcutaneous vein [60]”, which shows that the probe 26 is operational; also see, e.g., Para. [0062], lines 1-4, “the ultrasound probe 26 comprises Model L25 ultrasound transducer available from SonoSite, Inc. of Bothell, Washington, USA”, which shows the probe 26 comprises a transducer), and
a transducer transmitter (within operating head 73) configured within the cavity (see, e.g., Figs. 5 and 7; also see, e.g., Para. [0015], lines 8-10 and Para. [0062], lines 1-4), the transducer transmitter configured to scan a target site (target vein 60) of a patient (see, e.g., Para. [0062], lines 1-4, “The ultrasound probe 26 may comprise any conventional two or three dimensional ultrasound probe. In one illustrative embodiment, the ultrasound probe 26 comprises Model L25 ultrasound transducer available from SonoSite, Inc. of Bothell, Washington, USA”; also see, e.g., Para. [0015], lines 8-10, “The method further includes the steps of capturing an image from the ultrasound probe [26] of a subcutaneous vein [60]”); 
a needle guide assembly (dispenser and control unit 16, needle assembly 30; see, e.g., Para. [0055], lines 5-6, “The dispenser and control unit 16 controls three-dimensional (3D) position, rotation and penetration velocity of the needle assembly 30”) communicatively coupled to the ultrasound probe (26) (see, e.g., Para. [0058], lines 1-2, “The dispenser and control unit 16 is illustratively coupled to the ultrasound probe 26”; also see, e.g., Fig. 4, where it is shown that the needle assembly 30 is a part of the dispenser and control unit 16, and that the needle assembly 30 and control unit 16 are shown to be connected to the probe 26); 
at least one actuator component (first actuator 84, second actuator 104) configured with the needle guide assembly (16, 30) (see, e.g., Para. [0065], lines 1-2, “A first actuator 84… is operably coupled to the sensor holder 70 through first and second motor holders or mounts 86 and 88”, where reference numbers 70, 86, and 88 are shown in Fig. 4 to be within the dispenser and control unit 16; also see, e.g., Para. [0067], line 1, “The z-bar holder 82 supports a second actuator”, where reference number 82 is shown in Fig. 4 to be within the dispenser and control unit 16); and, 
a controller (high level processor 18) configured to determine an insertion angle (see, e.g., Para. [0065], lines 5-6, “The first actuator 84 is in electrical communication with the high level processor 18” and Para. [0066], lines 7-8, “The first actuator 84 is configured to rotate the z-bar holder 82 about the x-axis 62”, where the rotation about the x-axis 62 corresponds to creating the claimed insertion angle) and a lateral position (see, e.g., Para. [0067], lines 2-3, “The second actuator 104 is illustratively in electrical communication with the high level processor 18” and Para. [0067], lines 6-8, “The linear motor 104 is configured to move in translation the syringe holder 80 and the needle assembly 30 relative to the z-bar holder 82 along the z-axis 64”, where the translation along the z-axis 64 corresponds to creating the claimed lateral position) for the needle guide assembly (16, 30) with respect to the ultrasound probe (26) based on the target site (60) (see, e.g., Para. [0057], lines 1-6, “The high level processor 18 illustratively includes an image processor 34 and a path planner 36. The image processor 34 analyzes the information provided by the ultrasound system 12… and tracks movements of the needle assembly 30. The path planner 36 searches for an optimal trajectory of the needle assembly 30, follows execution (e.g., movement of the needle assembly 30), and provides real time adaptation if necessary”) and control the actuator component (84, 104) based on the insertion angle (see, e.g., Para. [0066], lines 7-8) and the lateral position (see, e.g., Para. [0067], lines 6-8) (see, e.g., Para. [0076], lines 1-3, “The path or trajectory of the needle 78 is estimated by the path planner 36 which sends the required path coordinates and speed. The penetration plan is then transferred to the dispenser and control unit 16 for controlling operation of the motors 84 and 104”) so as to locate the needle guide assembly (16, 30) at the target site (60) during a medical procedure (see, e.g., Para. [0057], lines 2-4, “The image processor 34 [within the high level processor 18] analyzes the information provided by the ultrasound system 12 (e.g., ultrasound images 33 [of the target vein 60]), detects regions of interest (ROI), and tracks movements of the needle assembly 30”).
Regarding Claim 2, Von Allmen discloses (Figs. 1, 4-5, and 7) the ultrasound imaging system (10, 12, 14) set forth above, further disclosing that the needle guide assembly (16, 30) comprises, at least, a needle guide (needle assembly 30, needle 78; see, e.g., Para. [0064], lines 8-9, “The needle assembly 30 illustratively includes a syringe 76 and a needle 78. A syringe holder 80 illustratively couples the needle assembly 30 to a z-bar holder 82”) and a catheter (see, e.g., Para. [00149], lines 4-6, “The initial step in every application is to introduce a needle into a vascular structure for subsequent insertion of wires, catheters, and devices”).
Regarding Claim 3, Von Allmen discloses (Figs. 1, 4-5, and 7) the ultrasound imaging system (10, 12, 14) set forth above, further disclosing (Figs. 10-11 and 14) that the actuator component comprises a first actuator device (first actuator 84) configured to move the needle guide assembly (16, 30) with respect to a first axis (rotation about x-axis 62) of the ultrasound probe (26) (see, e.g., Modified Figure 14 below, where the first actuator device 84 and the first axis (rotation about the x-axis 62) are shown in red text, with directional arrows for the first axis shown using red dashed arrows; also see, e.g., Para. [0066], lines 7-8, “The first actuator 84 is configured to rotate the z-bar holder 82 about the x-axis 62”, where Fig. 4 illustrates that the z-bar holder 82 is a part of the dispenser and control unit 16) and a second actuator device (second actuator 104) configured to move the needle guide assembly (16, 30) with respect to a second axis (z-axis 64) of the ultrasound probe (26) (see, e.g., Modified Figure 14 below, where the second actuator device 104 and the second axis (translation along the z-axis 64) are shown in blue text, with directional arrows for the second axis shown using blue dashed arrows; also see, e.g., Para. [0067], lines 6-8, “The linear motor 104 is configured to move in translation the syringe holder 80 and the needle assembly 30 relative to the z-bar holder 82 along the z-axis 64”; also see, e.g., Para. [0010], lines 7-9, “a first actuator configured to move the percutaneously placed device within a first degree of freedom, a second actuator configured to move the percutaneously placed device within a second degree of freedom”; also see, e.g., Para. [0071], lines 1-5, “dispenser and control unit 16' is configured to provide three degrees of freedom to the needle assembly 30 (rotation about an x-axis 62 for needle alignment with a vein 60, translation along the x-axis 62 for needle alignment with the vein, and translation along z-axis 64 for needle penetration into and withdrawal from the vein 60)”).


    PNG
    media_image1.png
    650
    690
    media_image1.png
    Greyscale

Modified Figure 14

Regarding Claim 4, Von Allmen discloses (Figs. 1, 4-5, and 7) the ultrasound imaging system (10, 12, 14) set forth above, further disclosing that the controller (18) is further 84) and second (104) actuator devices so as to maintain the needle guide assembly (16, 30) in-plane with respect to the first (rotation about 62) and second (64) axes of the ultrasound probe (26) (see, e.g., Para. [0065], lines 5-6, “The first actuator 84 is in electrical communication with the high level processor 18” and Para. [0066], lines 8-11, “A position sensor 102, such as an encoder, is illustratively operably coupled to the motor 84 to detect the rotational position of the z-bar holder 82 (and thereby the syringe holder 80 and the needle assembly 30) about the x-axis 62, and may provide a signal indicative thereof to the high level processor 18”; also see, e.g., Para. [0067], lines 2-3, “The second actuator 104 is illustratively in electrical communication with the high level processor 18” and Para. [0068], lines 2-5, “A position sensor 110, such as an encoder, may be coupled to the linear motor 104 to determine the position of the syringe holder 80 (and thereby the needle assembly 30) relative to the z- bar holder 82, and provide a signal indicative thereof to the high level processor 18”).
Regarding Claim 5, Von Allmen discloses (Figs. 1, 4-5, and 7) the ultrasound imaging system (10, 12, 14) set forth above, further disclosing that the first (84) and second (104) actuator devices comprise a first motor (see, e.g., Para. [0065], line 1, “A first actuator 84, illustratively an electrical motor”) configured to control the insertion angle (see, e.g., Para. [0066], lines 7-8, “The first actuator 84 is configured to rotate the z-bar holder 82 about the x-axis 62”, where the rotation about the x-axis 62 corresponds to creating the claimed insertion angle) and a second motor (see, e.g., Para. [0067], lines 1-2, “The z-bar holder 82 supports a second actuator, illustratively an electrical linear motor 104”) configured to control the lateral position (see, e.g., Para. [0067], lines 6-8, “The linear motor 104 is configured to move in translation the syringe holder 80 and the needle assembly 30 relative to the z-bar holder 82 along the z-axis 64”, where the translation along the z-axis 64 corresponds to creating the claimed lateral position), respectively.
Regarding Claim 6, Von Allmen discloses (Figs. 1, 4-5, and 7) the ultrasound imaging system (10, 12, 14) set forth above, further disclosing (Fig. 14) the ultrasound imaging system (10, 12, 14) further comprising a third actuator device (third actuator 170) configured to move the needle guide assembly (16, 30) with respect to a third axis (x-axis 62) of the ultrasound probe (26) (see, e.g., Modified Figure 14 above, where the third actuator device 170 and the third axis (translation along the x-axis 62) are shown in green text, with directional arrows for the third axis shown using green dashed arrows; also see, e.g., Para. [0075], lines 1-9, “A third actuator, illustratively an electrical linear motor 170, is configured to move in translation the syringe holder 80 along the x-axis 62. The third actuator 170 is illustratively in electrical communication with the high level processor 18… A position sensor 176, such as an encoder, may be coupled to the linear motor 170 to determine the position of the syringe holder 80' (and thereby the needle assembly 30) relative to the z-bar holder 82 along the x-axis 62, and provide a signal indicative thereof to the high level processor 18”; also see, e.g., Para. [0071], lines 1-5, “dispenser and control unit 16' is configured to provide three degrees of freedom to the needle assembly 30 (rotation about an x-axis 62 for needle alignment with a vein 60, translation along the x-axis 62 for needle alignment with the vein, and translation along z-axis 64 for needle penetration into and withdrawal from the vein 60)”).
Regarding Claim 7, Von Allmen discloses (Figs. 1, 4-5, and 7) the ultrasound imaging system (10, 12, 14) set forth above, further disclosing (Figs. 19-25) that the controller (18) is further configured to adjust at least one of the insertion angle (see, e.g., Para. [0065], lines 5-6, “The first actuator 84 is in electrical communication with the high level processor 18” and Para. [0066], lines 7-8, “The first actuator 84 is configured to rotate the z-bar holder 82 about the x-axis 62”, where the rotation about the x-axis 62 corresponds to creating the claimed insertion angle) or the lateral position (see, e.g., Para. [0067], lines 2-3, “The second actuator 104 is illustratively in electrical communication with the high level processor 18” and Para. [0067], lines 6-8, “The linear motor 104 is configured to move in translation the syringe holder 80 and the needle assembly 30 relative to the z-bar holder 82 along the z-axis 64”, where the translation along the z-axis 64 corresponds to creating the claimed lateral position) as a function of the target site (60) as the needle guide assembly (16, 30) is being inserted into the patient during the medical procedure (see, e.g., Para. [0056], lines 5-8, “The high level processor 18 defines the optimal trajectory of the needle assembly 30, performs real time processing of the ultrasound image 33, and interfaces with the human machine interface 22, and the dispenser and control unit 16” and Para. [0057], lines 1-7, “The high level processor 18 illustratively includes an image processor 34 and a path planner 36. The image processor 34 analyzes the information provided by the ultrasound system 12 (e.g., ultrasound images 33), detects regions of interest (ROI), and tracks movements of the needle assembly 30. The path planner 36 searches for an optimal trajectory of the needle assembly 30, follows execution (e.g., movement of the needle assembly 30), and provides real time adaptation if necessary. The human machine interface 22 provides input and output tools for the operator”; also see, e.g., Para. [0083], lines 1-7, “The position is found… by confirming the vein or organ detection provided by the image processor 34 [within the high level processor 18]. Once the position is confirmed by the operator [within the human machine interface 22], the coordinates of the target vein 60 relative to the ultrasound probe 26 are extracted from the ultrasound image 33”; also see, e.g., Para. [0082], lines 1-9, “The high level processor 18 is responsible for processing the information coming from the ultrasound system 12, analyzing the operator commands from the human machine interface 22, enhancing and processing the ultrasound image 33 from the ultrasound system 12, estimating the optimal needle trajectory, sending commands to the dispenser and control unit 16... The high level processor 18 executes various software subroutines or modules, including an image processing module 200 (FIG. 19)…, a device or needle detection and tracking module 350 (FIG. 23), and a target detection and tracking module 400 (FIG. 24)”).
Regarding Claim 8, Von Allmen discloses (Figs. 1, 4-5, and 7) the ultrasound imaging system (10, 12, 14) set forth above, further disclosing that the controller (18) is further configured to determine the insertion angle (see, e.g., Para. [0065], lines 5-6, “The first actuator 84 is in electrical communication with the high level processor 18” and Para. [0066], lines 7-8, “The first actuator 84 is configured to rotate the z-bar holder 82 about the x-axis 62”, where the rotation about the x-axis 62 corresponds to creating the claimed insertion angle) as a function of a depth of the target site (60) within the patient (see, e.g., Para. [0063], lines 4-10, “Dispenser and control unit 16 of FIG. 4 configured for insertion into subcutaneous target vein 60, the needle assembly 30 is provided with two degrees of freedom (rotation about an x-axis 62 for needle alignment with the vein 60, and translation along a z- axis 64 for needle penetration into and withdrawal from the vein 60). The x-axis 62 is defined as extending perpendicular to a longitudinal axis 66 of the needle assembly 30, while the z-axis 64 is defined as extending parallel to the longitudinal axis 66 of the needle assembly 30”; also see, e.g., Para. [0080], lines 1-2, “The path planner 36 computes high-level actions that will have the highest probability of avoiding obstacles while guiding the needle 78 to the target vein 60”; also see, e.g., Para. [0057], lines 1-7, “The image processor 34 analyzes the information provided by the ultrasound system 12 (e.g., ultrasound images 33), detects regions of interest (ROI), and tracks movements of the needle assembly 30. The path planner 36 searches for an optimal trajectory of the needle assembly 30, follows execution (e.g., movement of the needle assembly 30)” and Para. [0083], lines 6-7, “the coordinates of the target vein 60 relative to the ultrasound probe 26 are extracted from the ultrasound image 33”).
Regarding Claim 9, Von Allmen discloses (Figs. 1, 4-5, and 7) the ultrasound imaging system (10, 12, 14) set forth above, further disclosing that the ultrasound probe (26) is further configured to track the needle guide assembly (16, 30) as the needle guide assembly (16, 30) is being inserted into the patient (see, e.g., Para. [0010], lines 4-5, “frame grabber [20] in communication with the ultrasound probe [26, within ultrasound system 12] for capturing ultrasound images [31, 33] from the ultrasound probe [26]”, Para. [0056], lines 3-5, “ultrasound video 31 from the ultrasound system 12 is captured by the frame grabber 20. The frame grabber 20, in turn, provides an ultrasound image 33 to the high level processor 18”, Para. [0057], lines 2-4, “The image processor 34 [within the high level processor 18] analyzes the information provided by the ultrasound system 12 (e.g., ultrasound images 33), detects regions of interest (ROI), and tracks movements of the needle assembly 30”, and Fig. 1, where the disclosed probe 26 receives ultrasound signals and provides that data to the frame grabber 20 and the high level processor 18, which generate and process the ultrasound images 33 used by the image processor 34 to track the needle assembly 30).
Figs. 1, 4-5, and 7) the ultrasound imaging system (10, 12, 14) set forth above, further disclosing (Fig. 25) the ultrasound imaging system (10, 12, 14) further comprising a user interface (graphical user interface 150 of human machine interface 22) configured to display the target site (60) to a user during the medical procedure (see, e.g., Para. [00128], lines 1-4, “The illustrative graphical user interface 150 includes an ultrasound display screen or window area 450. The ultrasound window area 450 displays ultrasound images from the ultrasound system 12 and overlay graphics. The window area 450 includes a graphical representation of the target vein 60”).
Regarding Claim 11, Von Allmen discloses (Figs. 1, 4-5, and 7) the ultrasound imaging system (10, 12, 14) set forth above, further disclosing that the medical procedure comprises a peripheral nerve block procedure (see, e.g., Para. [00148], lines 3-6, “The system 10 may be used in connection with the following illustrative applications: vascular access, tissue biopsy, lesion ablation, interventional cardiology, brachytherapy, joint injections, tendon sheath injections, injections of Dupuytren's cords, nerve blocks, spinal taps, abscess drainage, and chest tube placement”).

Regarding Claim 12, Von Allmen discloses (Figs. 1, 4-5, and 19) a method (see, e.g., Para. [0015], lines 1-2, “a method of inserting a percutaneously placed device into a target vein”) for locating a needle guide assembly (dispenser and control unit 16, needle assembly 30; see, e.g., Para. [0055], lines 5-6, “The dispenser and control unit 16 controls three-dimensional (3D) position, rotation and penetration velocity of the needle assembly 30”) of an ultrasound imaging system (image guided autonomous needle insertion system 10, conventional ultrasound system 12, needle insertion device 14) at a target site (target vein 60) of a patient during an ultrasound-guided medical procedure, the ultrasound imaging system (10, 12, 14) also having an ultrasound probe (ultrasound probe 26), an actuator component (first actuator 84, second actuator 104) configured with the needle guide assembly (16, 30) (see, e.g., Para. [0065], lines 1-2, “A first actuator 84… is operably coupled to the sensor holder 70 through first and second motor holders or mounts 86 and 88”, where reference numbers 70, 86, and 88 are shown in Fig. 4 to be within the dispenser and control unit 16; also see, e.g., Para. [0067], line 1, “The z-bar holder 82 supports a second actuator”, where reference number 82 is shown in Fig. 4 to be within the dispenser and control unit 16), and a controller (high level processor 18), the method comprising: 
placing the ultrasound probe (26) on a patient's skin (see, e.g., Para. [0015], lines 8-10 and 13-15, “The method further includes the steps of capturing an image from the ultrasound probe of a subcutaneous vein… The method further includes the steps of manually moving the dispensing and control unit to align, on the human machine interface, the longitudinal axis of the ultrasound probe with the target vein”; also see, e.g., Fig. 4, where the disclosed ultrasound probe 26 is shown to be on the patient’s skin/tissue directly above the target vein 60); 
determining, via the controller (18), an insertion angle (see, e.g., Para. [0065], lines 5-6, “The first actuator 84 is in electrical communication with the high level processor 18” and Para. [0066], lines 7-8, “The first actuator 84 is configured to rotate the z-bar holder 82 about the x-axis 62”) and a lateral position (see, e.g., Para. [0067], lines 2-3, “The second actuator 104 is illustratively in electrical communication with the high level processor 18” and Para. [0067], lines 6-8, “The linear motor 104 is configured to move in translation the syringe holder 80 and the needle assembly 30 relative to the z-bar holder 82 along the z-axis 64”) for the needle guide assembly (16, 30) with respect to the ultrasound probe (26) based on the target site (60) (see, e.g., Para. [0057], lines 1-6, “The high level processor 18 illustratively includes an image processor 34 and a path planner 36. The image processor 34 analyzes the information provided by the ultrasound system 12… and tracks movements of the needle assembly 30. The path planner 36 searches for an optimal trajectory of the needle assembly 30, follows execution (e.g., movement of the needle assembly 30), and provides real time adaptation if necessary”); 
inserting the needle guide assembly (16, 30) into the patient (see, e.g., Para. [00149], lines 4-6, “The initial step in every application is to introduce a needle into a vascular structure for subsequent insertion of wires, catheters, and devices”) at the insertion angle (see, e.g., Para. [0066], lines 7-8, “The first actuator 84 is configured to rotate the z-bar holder 82 about the x-axis 62”, where the rotation about the x-axis 62 corresponds to creating the claimed insertion angle, and where Fig. 4 illustrates that the z-bar holder 82 is a part of the dispenser and control unit 16; also see, e.g., Para. [0063], lines 5-7, “the needle assembly 30 is provided with two degrees of freedom (rotation about an x-axis 62 for needle alignment with the vein 60, and translation along a z- axis 64 for needle penetration into and withdrawal from the vein 60)”); 
controlling, via the controller (18), the actuator component (84, 104) as the needle guide assembly (16, 30) is being inserted into the patient so as to manipulate the insertion angle (see, e.g., Para. [0066], lines 7-8) and the lateral position (see, e.g., Para. [0067], lines 6-8) of the needle guide assembly (16, 30) (see, e.g., Para. [0076], lines 1-3, “The path or trajectory of the needle 78 is estimated by the path planner 36 which sends the required path coordinates and speed. The penetration plan is then transferred to the dispenser and control unit 16 for controlling operation of the motors 84 and 104”); and 
locating, via the controller (18), the needle guide assembly (16, 30) at the target site (60) (see, e.g., Para. [0057], lines 2-4, “The image processor 34 [within the high level processor 18] analyzes the information provided by the ultrasound system 12 (e.g., ultrasound images 33 [of the target vein 60]), detects regions of interest (ROI), and tracks movements of the needle assembly 30”).
Regarding Claim 14, Von Allmen discloses (Figs. 1, 4-5, and 19) the method set forth above, further disclosing the method further comprising scanning, via the ultrasound probe (26), images (ultrasound video 31, ultrasound image 33) of the target site (60) (see, e.g., Para. [0015], lines 8-10, “The method further includes the steps of capturing an image [31, 33] from the ultrasound probe [26] of a subcutaneous vein [60]”; also see, e.g., Para. [0010], lines 4-5, “frame grabber [20] in communication with the ultrasound probe [26, within ultrasound system 12] for capturing ultrasound images [31, 33] from the ultrasound probe [26]”) and generating, via the controller (18), an ultrasound image (33) based on the images (31, 33) during the ultrasound-guided medical procedure (see, e.g., Para. [0056], lines 3-5, “ultrasound video 31 from the ultrasound system 12 is captured by the frame grabber 20. The frame grabber 20, in turn, provides an ultrasound image 33 to the high level processor 18” and Para. [0057], lines 2-4, “The image processor 34 [within the high level processor 18] analyzes the information provided by the ultrasound system 12 (e.g., ultrasound images 33), detects regions of interest (ROI), and tracks movements of the needle assembly 30”).
Figs. 1, 4-5, and 19) the method set forth above, further disclosing (Figs. 10-11 and 14) that the actuator component comprises a first actuator device (first actuator 84) configured to move the needle guide assembly (16, 30) with respect to a first axis (rotation about x-axis 62) of the ultrasound probe (26) (see, e.g., Modified Figure 14 above, where the first actuator device 84 and the first axis (rotation about the x-axis 62) are shown in red text, with directional arrows for the first axis shown using red dashed arrows; also see, e.g., Para. [0066], lines 7-8, “The first actuator 84 is configured to rotate the z-bar holder 82 about the x-axis 62”, where Fig. 4 illustrates that the z-bar holder 82 is a part of the dispenser and control unit 16) and a second actuator device (second actuator 104) configured to move the needle guide assembly (16, 30) with respect to a second axis (z-axis 64) of the ultrasound probe (26) (see, e.g., Modified Figure 14 above, where the second actuator device 104 and the second axis (translation along the z-axis 64) are shown in blue text, with directional arrows for the second axis shown using blue dashed arrows; also see, e.g., Para. [0067], lines 6-8, “The linear motor 104 is configured to move in translation the syringe holder 80 and the needle assembly 30 relative to the z-bar holder 82 along the z-axis 64”; also see, e.g., Para. [0010], lines 7-9, “a first actuator configured to move the percutaneously placed device within a first degree of freedom, a second actuator configured to move the percutaneously placed device within a second degree of freedom”; also see, e.g., Para. [0071], lines 1-5, “dispenser and control unit 16' is configured to provide three degrees of freedom to the needle assembly 30 (rotation about an x-axis 62 for needle alignment with a vein 60, translation along the x-axis 62 for needle alignment with the vein, and translation along z-axis 64 for needle penetration into and withdrawal from the vein 60)”).
Figs. 1, 4-5, and 19) the method set forth above, further disclosing the method further comprising controlling, via the controller (18), the first (84) and second (104) actuator devices so as to maintain the needle guide assembly (16, 30) in-plane with respect to the first (rotation about 62) and second (64) axes of the ultrasound probe (26) (see, e.g., Para. [0065], lines 5-6, “The first actuator 84 is in electrical communication with the high level processor 18” and Para. [0066], lines 8-11, “A position sensor 102, such as an encoder, is illustratively operably coupled to the motor 84 to detect the rotational position of the z-bar holder 82 (and thereby the syringe holder 80 and the needle assembly 30) about the x-axis 62, and may provide a signal indicative thereof to the high level processor 18”; also see, e.g., Para. [0067], lines 2-3, “The second actuator 104 is illustratively in electrical communication with the high level processor 18” and Para. [0068], lines 2-5, “A position sensor 110, such as an encoder, may be coupled to the linear motor 104 to determine the position of the syringe holder 80 (and thereby the needle assembly 30) relative to the z- bar holder 82, and provide a signal indicative thereof to the high level processor 18”).
Regarding Claim 17, Von Allmen discloses (Figs. 1, 4-5, and 19) the method set forth above, further disclosing that the first (84) and second (104) actuator devices comprise a first motor (see, e.g., Para. [0065], line 1, “A first actuator 84, illustratively an electrical motor”) configured to control the insertion angle (see, e.g., Para. [0066], lines 7-8, “The first actuator 84 is configured to rotate the z-bar holder 82 about the x-axis 62”, where the rotation about the x-axis 62 corresponds to creating the claimed insertion angle) and a second motor (see, e.g., Para. [0067], lines 1-2, “The z-bar holder 82 supports a second actuator, illustratively an electrical linear motor 104”) configured to control the lateral position (see, e.g., Para. [0067], lines 6-8, “The linear motor 104 is configured to move in translation the syringe holder 80 and the needle assembly 30 relative to the z-bar holder 82 along the z-axis 64”, where the translation along the z-axis 64 corresponds to creating the claimed lateral position), respectively.
Regarding Claim 18, Von Allmen discloses (Figs. 1, 4-5, and 19) the method set forth above, further disclosing (Fig. 14) the method further comprising manipulating, via a third actuator device (third actuator 170), the needle guide assembly (16, 30) with respect to a third axis (x-axis 62) of the ultrasound probe (26) (see, e.g., Modified Figure 14 above, where the third actuator device 170 and the third axis (translation along the x-axis 62) are shown in green text, with directional arrows for the third axis shown using green dashed arrows; also see, e.g., Para. [0075], lines 1-9, “A third actuator, illustratively an electrical linear motor 170, is configured to move in translation the syringe holder 80 along the x-axis 62. The third actuator 170 is illustratively in electrical communication with the high level processor 18… A position sensor 176, such as an encoder, may be coupled to the linear motor 170 to determine the position of the syringe holder 80' (and thereby the needle assembly 30) relative to the z-bar holder 82 along the x-axis 62, and provide a signal indicative thereof to the high level processor 18”; also see, e.g., Para. [0071], lines 1-5, “dispenser and control unit 16' is configured to provide three degrees of freedom to the needle assembly 30 (rotation about an x-axis 62 for needle alignment with a vein 60, translation along the x-axis 62 for needle alignment with the vein, and translation along z-axis 64 for needle penetration into and withdrawal from the vein 60)”).
Regarding Claim 19, Von Allmen discloses (Figs. 1, 4-5, and 19) the method set forth above, further disclosing (Figs. 19-25) the method further comprising adjusting, via the 18), at least one of the insertion angle (see, e.g., Para. [0065], lines 5-6, “The first actuator 84 is in electrical communication with the high level processor 18” and Para. [0066], lines 7-8, “The first actuator 84 is configured to rotate the z-bar holder 82 about the x-axis 62”, where the rotation about the x-axis 62 corresponds to creating the claimed insertion angle) or the lateral position (see, e.g., Para. [0067], lines 2-3, “The second actuator 104 is illustratively in electrical communication with the high level processor 18” and Para. [0067], lines 6-8, “The linear motor 104 is configured to move in translation the syringe holder 80 and the needle assembly 30 relative to the z-bar holder 82 along the z-axis 64”, where the translation along the z-axis 64 corresponds to creating the claimed lateral position) as a function of the target site (60) as the needle guide assembly (16, 30) is being inserted into the patient during the medical procedure (see, e.g., Para. [0056], lines 5-8, “The high level processor 18 defines the optimal trajectory of the needle assembly 30, performs real time processing of the ultrasound image 33, and interfaces with the human machine interface 22, and the dispenser and control unit 16” and Para. [0057], lines 1-7, “The high level processor 18 illustratively includes an image processor 34 and a path planner 36. The image processor 34 analyzes the information provided by the ultrasound system 12 (e.g., ultrasound images 33), detects regions of interest (ROI), and tracks movements of the needle assembly 30. The path planner 36 searches for an optimal trajectory of the needle assembly 30, follows execution (e.g., movement of the needle assembly 30), and provides real time adaptation if necessary. The human machine interface 22 provides input and output tools for the operator”; also see, e.g., Para. [0083], lines 1-7, “The position is found… by confirming the vein or organ detection provided by the image processor 34 [within the high level processor 18]. Once the position is confirmed by the operator [within the human machine interface 22], the coordinates of the target vein 60 relative to the ultrasound probe 26 are extracted from the ultrasound image 33”; also see, e.g., Para. [0082], lines 1-9, “The high level processor 18 is responsible for processing the information coming from the ultrasound system 12, analyzing the operator commands from the human machine interface 22, enhancing and processing the ultrasound image 33 from the ultrasound system 12, estimating the optimal needle trajectory, sending commands to the dispenser and control unit 16... The high level processor 18 executes various software subroutines or modules, including an image processing module 200 (FIG. 19)…, a device or needle detection and tracking module 350 (FIG. 23), and a target detection and tracking module 400 (FIG. 24)”).
Regarding Claim 20, Von Allmen discloses (Figs. 1, 4-5, and 19) the method set forth above, further disclosing the method further comprising determining, via the controller (18), the insertion angle (see, e.g., Para. [0065], lines 5-6, “The first actuator 84 is in electrical communication with the high level processor 18” and Para. [0066], lines 7-8, “The first actuator 84 is configured to rotate the z-bar holder 82 about the x-axis 62”, where the rotation about the x-axis 62 corresponds to creating the claimed insertion angle) as a function of a depth of the target site (60) within the patient (see, e.g., Para. [0063], lines 4-10, “Dispenser and control unit 16 of FIG. 4 configured for insertion into subcutaneous target vein 60, the needle assembly 30 is provided with two degrees of freedom (rotation about an x-axis 62 for needle alignment with the vein 60, and translation along a z- axis 64 for needle penetration into and withdrawal from the vein 60). The x-axis 62 is defined as extending perpendicular to a longitudinal axis 66 of the needle assembly 30, while the z-axis 64 is defined as extending parallel to the longitudinal axis 66 of the needle assembly 30”; also see, e.g., Para. [0080], lines 1-2, “The path planner 36 computes high-level actions that will have the highest probability of avoiding obstacles while guiding the needle 78 to the target vein 60”; also see, e.g., Para. [0057], lines 1-7, “The image processor 34 analyzes the information provided by the ultrasound system 12 (e.g., ultrasound images 33), detects regions of interest (ROI), and tracks movements of the needle assembly 30. The path planner 36 searches for an optimal trajectory of the needle assembly 30, follows execution (e.g., movement of the needle assembly 30)” and Para. [0083], lines 6-7, “the coordinates of the target vein 60 relative to the ultrasound probe 26 are extracted from the ultrasound image 33”).
Regarding Claim 21, Von Allmen discloses (Figs. 1, 4-5, and 19) the method set forth above, further disclosing the method further comprising tracking, via the ultrasound probe (26), the needle guide assembly (16, 30) as the needle guide assembly (16, 30) is being inserted into the patient (see, e.g., Para. [0010], lines 4-5, “frame grabber [20] in communication with the ultrasound probe [26, within ultrasound system 12] for capturing ultrasound images [31, 33] from the ultrasound probe [26]”, Para. [0056], lines 3-5, “ultrasound video 31 from the ultrasound system 12 is captured by the frame grabber 20. The frame grabber 20, in turn, provides an ultrasound image 33 to the high level processor 18”, Para. [0057], lines 2-4, “The image processor 34 [within the high level processor 18] analyzes the information provided by the ultrasound system 12 (e.g., ultrasound images 33), detects regions of interest (ROI), and tracks movements of the needle assembly 30”, and Fig. 1, where the disclosed probe 26 receives ultrasound signals and provides that data to the frame grabber 20 and the high level processor 18, which generate and process the ultrasound images 33 used by the image processor 34 to track the needle assembly 30).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Damjanovic (US 2014/0343406, cited in the Applicant’s Information Disclosure Statement filed 01/28/2019) discloses a device for positioning a needle in an ultrasound-guided treatment, where the needle mount and the ultrasound probe are both attached to a main body member. The device can adjust the position and insertion angle of the needle on the needle mount utilizing at least one motor.
Yap et al. (US 2015/0366544, cited in the Applicant’s Information Disclosure Statement filed 01/28/2019) discloses a biopsy and therapy device comprising a needling unit holding a needle, and an imaging module comprising an ultrasound probe and an actuator for moving the probe. The needling unit utilizes motors to rotate the needle about the first and second axes of the device, and to determine or adjust the needle depth and location based on the imaging data from the probe.
Filly et al. (US 6,379,307) discloses a needle guide for use in imaging analysis, where the needle guide system includes an ultrasound probe configured to the needle guide and where the needle guide has means for adjusting the needle insertion angle while inserting the needle into the patient’s skin. Filly et al. does not disclose the system comprising actuator components or motors to control the movement of the needle guide.
Friend et al. (US 5,928,219) discloses a needle guide mount for mounting a needle guide on an imaging probe, but does not disclose the needle guide comprising actuator components or motors to control the movement of the needle guide.
Neice (US 2016/0242810) discloses a needle guide system for inserting a needle through a patient’s skin, where the guiding component can be positioned at different locations and angles on a mounting component coupled to an ultrasound probe.
Sheldon et al. (US 2013/0261553) discloses a handheld device that includes an imaging device/probe, and discloses a cartridge that includes a needle or guidewire (that can place a catheter) coupled to the imaging device/probe. Sheldon et al. also discloses that the movement of the cartridge (needle or guidewire) may be motorized utilizing actuators and motors.
Zhao et al. (US 2002/0173719) discloses a method, system, and user interface for using a biopsy needle during ultrasound imaging, in which a wide range of needle positions are used with respect to the ultrasound probe axis and with respect to the imaged plane. The system includes a controller and a display, but Zhao et al. does not disclose a needle guide assembly that attaches the biopsy needle to the ultrasound probe, or actuators or motors used to control the movement of the needle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR DEUTSCH whose telephone number is (571)272-0157.  The examiner can normally be reached on Monday-Thursday 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAYLOR DEUTSCH/Examiner, Art Unit 3793                       




/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793